DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/4/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
JP2008546966 is missing pages 4-47 which are blank in the copy filed.

Specification
The disclosure is objected to because of the following informalities:
Page 12, line 19 – replace “has inserted” with --insertion of--.
Page 13, line 7 – replace “Thu” with --Thus--.
Page 13, line 17 – replace “142c and 142d” with --144a and 144b--.
Page 15, line 18 – replace “through-hole 132” with --through-hole 206--.
Page 16, line 22 – replace “threaded” with --thread--.
Page 20, line 24 – add a space after “protrusion 230”.
Page 21, line 1 - add a space after “protrusion 230”.
Page 21, line 3 - add a space after “protrusion 230”.
Page 21, line 4 - add a space after “protrusion 230”.
Page 21, lines 21-22 – replace “sealing member 212” with --sealing member 120--.
Page 21, line 22 – replace “as” after “212” with --of--.
Page 22, line 1 – replace “sealing member 212” with --sealing member 120--.
Page 22, line 5 – replace “sealing member 212” with --sealing member 120--.
Page 22, line 6 – replace “sealing member 212” with --sealing member 120--.
Page 23, line 8 – replace “sealing member 212” with --sealing member 120--.
Page 23, line 9 – replace “sealing member 212” with --sealing member 120--.
Page 23, line 10 – replace “sealing member 212” with --sealing member 120--.
Correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 - replace “the” before “fixing-cap” with --each--.
Correction is required.

Claim 5 is objected to because of the following informalities:  Line 2 – replace “inserting” with --insertion--.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al U.S. Patent Application Publication No. 2019/0063643 A1 in view of Petena EPO Patent No. EP 2056009A2.

With regard to claim 1, Lee et al disclose a pipe-fitting comprising:
a main body (110) including: a plurality of pipe receiving portions (at 111, 111) for receiving a plurality of pipes therein respectively; and a hollow joint (at 115) for connecting the plurality of pipe receiving portions to each other;
a sealing member (at 120, 120) received in a sealing member-receiving groove 112, 112) defined in a distal end of each pipe receiving portion, wherein the sealing member is configured to seal between each pipe receiving portion and each pipe inserted into each pipe receiving portion; and
a fixing-cap (at 130, 130) having a through-hole (at 132, 132) defined therein through which each pipe passes, wherein the fixing-cap is screwed to the distal end of each pipe receiving portion to press the sealing member to be brought into close contact with each pipe (see Figure 3),
wherein a fixing-cap stopper (see fixing cap stopper of 111 next to 110 in Figure 4) is formed on an outer circumferential face of the distal end of each pipe receiving portion, wherein the fixing-cap stopper contacts a proximal end of the fixing-cap when each fixing-cap is screwed to the distal end of each pipe receiving portion (see insertion direction I of fixing cap in Figure 4).
However, Lee et al do not disclose wherein the fixing-cap stopper includes a fixing-cap fixing portion including a plurality of fixing protrusions protruding toward the proximal end of the fixing-cap, and wherein a plurality of fixing-protrusion-receiving grooves is defined in the proximal end of each fixing-cap for receiving the fixing-protrusions therein respectively.
Petena teaches that a stopper (at 18) can include a plurality of fixing protrusions (at 20) and a cap (at 11) can include a plurality of receiving grooves (at 21) for receiving the fixing protrusions to provide rotation of the cap onto a receiving portion and prevent rotation in the opposite direction therefore securing the cap to the receiving portion (see paragraph 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing-cap stopper include a fixing-cap fixing portion including a plurality of fixing protrusions protruding toward the proximal end of the fixing-cap, and to have a plurality of fixing-protrusion-receiving grooves be defined in the proximal end of each fixing-cap for receiving the fixing-protrusions to provide rotation of the cap onto a receiving portion and prevent rotation in the opposite direction therefore securing the cap to the receiving portion as taught by Petena.

With regard to claim 2, and as seen in Figure 4 of Lee et al below, Lee et al in view of Petena disclose wherein a pipe support portion is formed on the distal end of the fixing-cap (at 130, 130) so as to extend stepwise to define the distal end of the fixing-cap.


    PNG
    media_image1.png
    378
    400
    media_image1.png
    Greyscale


With regard to claim 3, and as seen in Figure 4 of Lee et al above, Lee et al in view of Petena disclose wherein each fixing-cap includes:
an annular portion defining the through-hole;
a skirt portion extending from an edge of the annular portion in an insertion direction of each pipe; and
a pressing portion formed between an inner circumferential face of the annular portion and an inner circumferential face of the skirt portion, wherein the pressing portion has an inner inclined face at a predetermined inclination angle with respect to the inner circumferential face of the annular portion.

With regard to claim 4, Lee et al in view of Petena disclose wherein when each fixing- cap (at 130, 130) is screwed to the distal end of each pipe receiving portion (at 111, 111) while the sealing member (at 120, 120) is received in the sealing member- receiving groove (at 112, 112), the pressing portion (at 140) presses the sealing member (at 120) so that at least a portion of the sealing member is deformed to be bent so as to be brought into close contact with each pipe (see Figure 12).

With regard to claim 6, Lee et al in view of Petena disclose the claimed invention but do not expressly disclose that the inclination angle is in a range of 14 and 22 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inclination angle be in a range of 14 and 22 degrees to provide a more secure pressing portion and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)

With regard to claim 7, Lee et al in view of Petena disclose wherein when each fixing-cap (at 130, 130) is screwed to the distal end of each pipe receiving portion (at 111, 111), each fixing-protrusion (at 20 of Figure 1 of Petena) is received in each fixing-protrusion receiving groove (at 21 of Figure 1 of Petena) to prevent rotation of each fixing-cap (as taught by Petena in claim 1).

With regard to claim 8, Lee et al in view of Petena disclose wherein the fixing-cap fixing portion includes a plurality of fixing-cap fixing portions arranged on the fixing-cap stopper and spaced from each other by the same spacing (see Figure 3 for plurality of fixing portions on both receiving portions 111, 111).

With regard to claim 9, Lee et al in view of Petena disclose wherein each pipe is connected to the pipe-fitting by the steps of:
inserting the sealing member (at 120) into the sealing member receiving groove (at 112a – see Figure 4);
placing each fixing-cap (at 130, 130) on the distal end of each pipe receiving portion (at 111, 111 – see Figure 4);
inserting each pipe (at 10, 10) through the through-hole of each fixing-cap into each pipe receiving portion (see Figure 15); and
rotating each fixing-cap in a locking direction to be screwed to each pipe receiving portion (see Figure 15).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Petena and further in view of Chelchowski et al U.S. Patent Application Publication No. 2003/0197380 A1.

With regard to claim 5, Lee et al in view of Petena disclose the claimed invention but do not disclose that a pressing protrusion extends from a proximal end of the pressing portion in the inserting direction of each pipe.  Chelchowski et al teach that a pressing protrusion (at 66 – see Figure 2) can extend from a proximal end of the pressing portion in the inserting direction of a pipe to effectively lock the cap to the receiving portion more effectively and also to provide reinforcing against radial outward forces (see paragraph 45, lines 6-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pressing protrusion extend from a proximal end of the pressing portion in the inserting direction of a pipe to effectively lock the cap to the receiving portion more effectively and also to provide reinforcing against radial outward forces as taught by Chelchowski et al.

Conclusion
Kim, Turner, Woodling, Risley, Houck, Ekman, Mintz, Crompton, Pfefferle, Scharf, Takagi, Olson, Guest, Lueers, Turner et al, Foster and Forges are being cited to show examples of pipe fittings with a main body, a sealing member and a fixing cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679